           EXHIBIT A




Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 1 of 24
Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 2 of 24
                                                                                                      Electronically Filed - Greene - June 23, 2020 - 09:50 AM
                                                                               2031-CC00741

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

BASIL FITZPATRICK,                                   )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       Case No. ________________
                                                     )       JURY TRIAL REQUESTED
TARGET CORPORATION,                                  )
                                                     )
Serve Registered Agent:                              )
                                                     )
       CT Corporation System                         )
       120 South Central Ave.                        )
       Clayton, MO 63105                             )
                                                     )
               Defendant.                            )

                                           PETITION

       COMES NOW plaintiff Basil Fitzpatrick, by and through his attorneys of record, Hall

Ansley, P.C., and for his cause of action against defendant Target Corporation, states, alleges and

avers to the Court as follows:

                                            PARTIES

       1.      Plaintiff is a resident of the City of Branson, Taney County, State of Missouri.

       2.      Defendant Target Corporation (hereinafter “defendant Target”) is a foreign

corporation with its principal place of business in the State of Minnesota.

       3.      Service of Process may be perfected on defendant Target by serving its registered

agent, C T Corporation System, 120 South Central Ave., Clayton, Missouri.

       4.      At all times relevant, defendant Target acted by and through its duly authorized

agents, servants, and employees.




                                                 1

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 3 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
                                 VENUE AND JURISDICTION

       5.       Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       6.       At least one cause of action asserted herein sounds in tort.

       7.       Plaintiff seeks damages in excess of $25,000.00.

       8.       Plaintiff timely filed charges of discrimination (“the Charges”) with the Missouri

Commission on Human Rights (“MCHR.”)

       9.       The MCHR issued Plaintiff a Notice of Right to Sue on May 12, 2020. See

“Notice of Right to Sue,” dated May 12, 2020, a true and correct copy of which is attached

hereto as Exhibit “A” and incorporated herein by reference.

       10.      The claims sued on pursuant to Exhibit A are made within ninety (90) days of

May 12, 2020.

       11.      Upon information and belief, Defendant has had more than six (6) employees in

the last calendar year.

       12.      Venue is proper in Greene County because Plaintiff first sustained injury in

Greene County, Missouri, and pursuant to R.S.Mo. § 508.010.

                          ALLEGATIONS COMMON TO ALL COUNTS

       13.      Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       14.      Plaintiff began working for Defendant as an Executive Team Leader on July 5,

2015 at Defendant’s Owasso, Oklahoma location.

       15.      At all times relevant, Plaintiff was and is more than forty (40) years of age, but

less than seventy (70) years of age.



                                                  2

         Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 4 of 24
                                                                                                    Electronically Filed - Greene - June 23, 2020 - 09:50 AM
        16.     Beginning in and around February 2017, Plaintiff began reporting to the Owasso

store manager, Mike Barth, that non-exempt, hourly employees were under-reporting their work

hours at the direction of upper management.

        17.     Plaintiff reported that non-exempt, hourly employees were being told to “not

worry about” punching in and out, were not being paid for all their hours worked, and/or not

being paid proper rates for working in excess of forty hours per week.

        18.     In and around April 2017, Plaintiff made similar reports to John Goodin with

Defendant’s Human Resources Business Partner.

        19.     Later in April 2017, Plaintiff called and made similar reports to Defendant’s

“Integrity Hotline.”

        20.     In May 2017, Plaintiff made similar reports to Amanda Fadness, the acting

District Leader for Plaintiff’s store.

        21.     Upon information and belief, Plaintiff’s reports were investigated and

substantiated in whole or in part.

        22.     Barth was removed from his position as store manager.

        23.     In July 2017, Plaintiff was transferred to store number 1031 in Springfield,

Missouri, to work in that location as a full-time Executive Team Leader of Logistics.

        24.     Plaintiff did not request the transfer to Springfield and would have preferred to

stay at the Owasso location since Barth had been removed.

        25.     Shortly after arriving, Jerald K. McMillan, Defendant’s Store Leader for store

number 1031, told Plaintiff that he was “warned about” Plaintiff.

        26.     Plaintiff reported McMillan’s comments to then-District Leader Richard Kirby in

September 2017.



                                                3

         Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 5 of 24
                                                                                                 Electronically Filed - Greene - June 23, 2020 - 09:50 AM
        27.     Plaintiff came to learn Barth and McMillan spent time together socially.

        28.     McMillan’s mistreatment of Plaintiff began almost immediately upon Plaintiff’s

arrival at the Springfield store.

        29.     The incidents include (but are not limited to):

                    a. On or around October 2017, during a quarterly planning meeting
                       McMillan asked the staff a question about Black Friday. When
                       Plaintiff tried to answer, McMillan told Plaintiff to “shut up”
                       because he had never worked Black Friday before. Later, during a
                       morning meeting, McMillan insinuated Plaintiff was fat.

                    b. In March 2018, McMillan became upset with Plaintiff when
                       Plaintiff’s phone died at work. McMillan told Plaintiff he
                       (Plaintiff) always needed to have his phone in his hand and that he
                       needed to be at the front door of the store when McMillan arrived
                       at the store. When Plaintiff did as he was told, McMillan became
                       upset and denied telling Plaintiff to be at the front door when he
                       arrived.

                    c. In October 2018, McMillan told Plaintiff that he (Plaintiff) was “in
                       over his head” and that there were “other employees that could do
                       a better job than [Plaintiff]” at his job and Plaintiff should do
                       something “he actually enjoys.”

                    d. Plaintiff is a military veteran. His regularly-scheduled weekend off
                       coincided with Veterans Day 2018, but even so Plaintiff
                       specifically requested Veterans Day off of work. McMillan
                       demanded Plaintiff work that day despite other team leads being
                       already scheduled. McMillan also permitted another similarly-
                       situated military veteran employee the day off. That same
                       employee received a ‘gratitude package’ from human resources.
                       Plaintiff did not similarly receive a gratitude package.

                    e. On or around November 22, 2018, McMillan advised Plaintiff via
                       email that district lead Chris Brokhouser had “lost confidence” in
                       Plaintiff and that Brokhouser was “sick of” Plaintiff.

        30.     Plaintiff submitted complaints about the above-incidents through Defendant’s

incident management system, which led to further retaliation by McMillan and his subordinates,

including (but not limited to):



                                                  4

         Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 6 of 24
                                                                                                        Electronically Filed - Greene - June 23, 2020 - 09:50 AM
                     a. Plaintiff showed up for his December 5, 2018 shift and was sent
                        home because he was a “distraction to the store.” McMillan was
                        aggressive during this exchange and advised Plaintiff that he
                        (McMillan) would tell Plaintiff when he could return.

                     b. Plaintiff was informed he could return to work on December 7,
                        2018, however, his shift times were changed and his team was
                        removed from him.

          31.    Plaintiff received a 2.7% salary increase and $6,371.00 bonus following the

quarter he first arrived at the Springfield store

          32.    On January 21, 2019, Plaintiff suffered an injury to his right shoulder, right

elbow, right arm and body as a whole while in the course and scope of his employment with

defendant Target.

          33.    Plaintiff thereafter sought employer-approved medical treatment and benefits

under Missouri’s Workers’ Compensation Law, R.S.Mo. § 287, et seq as a result of his work

injury.

          34.    Plaintiff’s doctors placed him on work restrictions, which at the time required that

he not use his right arm, perform any activity above chest level, wear a sling, and work no more

than six hours at a time.

          35.    Plaintiff worked light duty within his restrictions when he was able and when it

was available.

          36.    On February 22, 2019, McMillan placed Plaintiff on a Personal Improvement

Plan (PIP) to begin March 4, 2019 and last through March 29, 2019.

          37.    Plaintiff called and spoke to Defendant’s Human Resources Department and

explained that there was no way he could perform the PIP because of what was required and his

work restrictions.




                                                    5

           Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 7 of 24
                                                                                                     Electronically Filed - Greene - June 23, 2020 - 09:50 AM
        38.      Plaintiff submitted a written response to the PIP to Defendant in which Plaintiff

complained that the PIP was retaliatory.

        39.      Districts vary in size, but Plaintiff’s district consisted of twelve stores.

        40.      The group containing Plaintiff’s district consisted of eight districts.

        41.      Plaintiff was the oldest Executive Team Leader of Logistics in his district and,

upon information and belief, one of the oldest in his group.

        42.      The primary metric used to track Plaintiff’s performance was Back Room

Location Accuracy (BRLA).

        43.      In the backroom, products are arranged by department. Every day a backroom

audit is performed to ensure products are correctly organized in the backroom.

        44.      Plaintiff’s BRLA percentage at the end of February 2019 was 97.50%.

        45.      This was an acceptable level and higher than three other stores in Plaintiff’s

district.

        46.      Plaintiff’s BRLA percentage was also higher than approximately seventeen other

stores in Plaintiff’s group.

        47.      Upon information and belief, the other Team Leaders in Plaintiff’s district and

group were younger than Plaintiff and were not placed on PIPs because of their performance.

        48.      Plaintiff submitted a written response to the PIP to Defendant in which Plaintiff

complained that the PIP was retaliatory.

        49.      On March 27, 2019, Plaintiff was approved for leave under the Family and

Medical Leave Act (FMLA), 29 U.S.C. § 2601 et seq., from March 28, 2019 through June 20,

2019 due to high blood pressure, nosebleeds, and anxiety.

        50.      In April 2019, Plaintiff was contacted by ‘Jen’ in Target HR.



                                                    6

            Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 8 of 24
                                                                                                      Electronically Filed - Greene - June 23, 2020 - 09:50 AM
       51.     Jen advised Plaintiff he would need to contact her before returning to work to

“discuss [his] options.”

       52.     Plaintiff underwent surgery on his right shoulder on May 15, 2019 and thereafter

attended physical therapy three times per week.

       53.     On June 18, 2019, Plaintiff again spoke to Jen at Target HR, who advised Plaintiff

that ‘Sarah’ at Target’s HR Business Partner would be contacting him.

       54.     Sarah contacted Plaintiff on June 18, 2019 and advised Plaintiff he was

terminated for not meeting the criteria of the PIP.

       55.     Sarah instructed Plaintiff to mail his store keys in, which Plaintiff did via

registered mail on June 20, 2019.

                                           COUNT I
                                       R.S.Mo. § 287.780
                           Workers’ Compensation Retaliatory Discharge

       56.     Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       57.     Section 287.780 provides a civil cause of action for damages against an employer,

or agent of said employer, who discharges an employee for exercising rights under R.S.Mo. §

287, et seq.

       58.     Plaintiff filed a workers’ compensation claim or otherwise pursued workers’

compensation benefits available under § 287, et seq.

       59.     Defendant placed Plaintiff on a PIP and/or discharged Plaintiff.

       60.     Plaintiff’s filing of his workers’ compensation claim and/or his pursuit of benefits

available under § 287, et seq. actually played a role in and had a determinative influence on

Plaintiff being placed on a PIP and/or being discharged.



                                                  7

         Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 9 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
          61.   As a direct and proximate result of Defendant’s actions, Plaintiff suffered

damages in the form of lost income, including but not limited to back pay and front pay, lost

benefits, lost career opportunities (including but not limited to opportunities for advancement in

status, pay, and benefits), and mental and emotional anguish.

          62.   Defendant acted with malicious or reckless indifference to Plaintiff’s protected

rights and/or because of an evil motive and/or reckless indifference to Plaintiff’s rights.

          63.   As Defendant’s conduct complained of herein was intentional, willful, malicious,

oppressive, and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and

hereby requests punitive damages against Defendant.

          WHEREFORE, plaintiff Basil Fitzpatrick prays for an award of damages against

defendant Target Corporation, in an amount determined to be fair and reasonable; for an award

of attorneys’ fees, for pre-judgment and post-judgment interest at the highest lawful rate on any

judgment rendered; for an award of punitive damages in an amount sufficient to deter conduct

similar to that plead herein; and for such other and further relief as the court deems just and

proper.

                                           COUNT II
                      Violations of the Fair Labor Standards Act (FLSA)
                                      29 U.S.C. §§ 215-216

          64.   Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

          65.   Plaintiff reported real or suspected violations of the FLSA.

          66.   Plaintiff reported retaliation to Defendant orally and in writing.

          67.   Plaintiff asserted or threatened to assert his rights under the FLSA.




                                                  8

          Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 10 of 24
                                                                                                         Electronically Filed - Greene - June 23, 2020 - 09:50 AM
        68.     As a direct and proximate result Plaintiff’s assertions of his legal rights under §

215, Defendant retaliated against Plaintiff by transferring Plaintiff, placing Plaintiff on a PIP,

and/or ultimately discharging Plaintiff on June 18, 2019.

        69.     Defendant’s conduct rises to a willful violation of the FLSA, 29 U.S.C. §

215(a)(3) in that Defendant’s conduct was deliberate and intentional.

        70.     As a direct and proximate result of the actions of Defendant, Plaintiff is entitled to

recover his lost wages, salary and benefits or other compensation, interest at the prevailing rate

on any wages, salary, employment benefits or other compensation denied or lost, liquidated

damages equal to the sum of (i) the amount of lost wages, salary, employment benefits or other

compensation and (ii) interest awarded on said monetary damages, and mental and emotional

distress.

        71.     Defendant’s actions were done with malice or reckless indifference to Plaintiff’s

federally protected rights and/or outrageous because of Defendant’s evil motive or reckless

indifference to Plaintiff’s rights.

        72.     As Defendant’s conduct complained of herein was willful, malicious, outrageous,

and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and hereby requests

punitive damages against Defendant.

        73.     Pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to and hereby requests an

award of reasonable attorney’s fees, pre-judgment and post-judgment interest at the highest legal

rate, and other costs of the action.

        WHEREFORE, plaintiff Basil Fitzpatrick prays for an award of damages against

defendant Target Corporation for an amount equal to his lost wages, salary and benefits; for

interest on said lost wages, salary and benefits at the highest lawful rate; for liquidated damages



                                                  9

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 11 of 24
                                                                                                        Electronically Filed - Greene - June 23, 2020 - 09:50 AM
equal to the sum of the amount of lost wages, salary, employment benefits or other compensation

and interest awarded on said monetary damages; for punitive damages in the amount of

$1,000,000 or 5% of defendant(s) net worth, whichever is greater; for an award of attorney’s

fees; for pre-judgment and post-judgment interest at the highest legal rate; for the costs of this

action; and for such other and further relief as the Court deems just and proper.

                                         COUNT III
                                       FMLA Interference

        74.    Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

        75.    Plaintiff was an eligible employee for leave under the FMLA.

        76.    Plaintiff’s was denied an opportunity to take leave consistent with the FMLA in

that his FMLA protected absences were used in evaluating his performance and terminating his

employment.

        77.    Defendant’s conduct rises to a willful violation of the FMLA.

        78.    Defendant interfered, restrained, and denied Plaintiff his rights pursuant to the

FMLA. More specifically, Defendant interfered with Plaintiff’s right to utilize FMLA qualified

leave and terminated him as a result of his use of said leave.

        79.    As a direct and proximate result of the actions of Defendant, Plaintiff is entitled to

recover his lost wages, salary and benefits or other compensation, interest at the prevailing rate

on any wages, salary, employment benefits or other compensation denied or lost, liquidated

damages equal to the sum of (i) the amount of lost wages, salary, employment benefits or other

compensation and (ii) interest awarded on said monetary damages, and mental and emotional

distress.




                                                 10

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 12 of 24
                                                                                                         Electronically Filed - Greene - June 23, 2020 - 09:50 AM
         80.    Pursuant to 29 U.S.C. § 2617, Plaintiff is entitled to and hereby requests an award

of reasonable attorneys’ fees, reasonable expert witness’ fees, pre-judgment and post-judgment

interest at the highest legal rate, and other costs of the action.

         WHEREFORE, plaintiff Basil Fitzpatrick prays for an award of damages against

defendant Target Corporation for an amount equal to his lost wages, salary and benefits; for

interest on said lost wages, salary and benefits at the highest lawful rate; for liquidated damages

equal to the sum of the amount of lost wages, salary, employment benefits or other compensation

as well as interest awarded on said monetary damages; injunctive relief; for an award of

attorneys’ fees; for an award of reasonable expert witness’ fees; for pre-judgment and post-

judgment at the highest lawful rate; and for such other and further relief as the Court deems just

and proper.

                                           COUNT IV
                                         FMLA Retaliation

         81.    Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

         82.    Plaintiff was an eligible employee for leave under the FMLA.

         83.    Plaintiff submitted FMLA documentation and sought to use his FMLA qualified

leave.

         84.    Plaintiff was terminated after submitting his FMLA documentation and after

attempting to utilize his FMLA protected leave.

         85.    Defendant retaliated against Plaintiff because he exercised his rights provided by

the FMLA.

         86.    As a direct and proximate result of the actions of Defendant, Plaintiff is entitled to

recover his lost wages, salary and benefits or other compensation, interest at the prevailing rate

                                                   11

         Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 13 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
on any wages, salary, employment benefits or other compensation denied or lost, liquidated

damages equal to the sum of (i) the amount of lost wages, salary, employment benefits or other

compensation and (ii) interest awarded on said monetary damages, and mental and emotional

distress.

        87.     Pursuant to 29 U.S.C. § 2617, Plaintiff is entitled to and hereby requests an award

of reasonable attorneys’ fees, reasonable expert witness’ fees, pre-judgment and post-judgment

interest at the highest legal rate, and other costs of the action.

        WHEREFORE, plaintiff Basil Fitzpatrick prays for an award of damages against

defendant Target Corporation for an amount equal to his lost wages, salary and benefits; for

interest on said lost wages, salary and benefits at the highest lawful rate; for liquidated damages

equal to the sum of the amount of lost wages, salary, employment benefits or other compensation

as well as interest awarded on said monetary damages; injunctive relief; for an award of

attorneys’ fees; for an award of reasonable expert witness’ fees; for pre-judgment and post-

judgment at the highest lawful rate; and for such other and further relief as the Court deems just

and proper.

                                            COUNT V
                           Violation of the Missouri Human Rights Act
                                     Disability Discrimination

        88.     Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

        89.     Plaintiff is a member of a protected group pursuant to the Missouri Human Rights

Act because his conditions substantially limited one or more of his major life activities but did

not prevent him from performing his job with or without reasonable accommodations.




                                                   12

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 14 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
        90.     Defendant subjected Plaintiff to discrimination on account of a disability, a record

of disability, and/or perception of disability it held.

        91.     Plaintiff is a member of a protected group and was subjected to discrimination

due to a disability, record of disability, and/or a perception of disability; a causal nexus exists

between the discrimination and Plaintiff’s membership in the protected group; the

discrimination/harassment impacted a term, condition, or privilege of Plaintiff’s employment

with Defendant; Plaintiff was terminated on account of his disability, record of disability, and/or

perception a disability.

        92.     As a direct and proximate result of the discrimination, as described herein,

Plaintiff has suffered the following:

                a. Lost income, including but not limited to back pay, front pay and lost

                    benefits;

                b. Lost career opportunities, including but not limited to opportunities for

                    advancement, status, pay and benefits; and

                c. Mental and emotional anguish defined as “garden variety” by Missouri

                    law.

        93.     Pursuant to the MHRA, R.S.Mo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees and post judgment interest at the highest lawful rate on any

award or verdict provided.

        94.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

Defendant, and others similarly situated, from like conduct in the future.




                                                   13

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 15 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
       WHEREFORE, plaintiff Basil Fitzpatrick prays for an award of damages against

defendant Target Corporation, in an amount determined to be fair and reasonable; for an award

of attorney’s fees; for an award of post-judgment interest at the highest lawful rate on any

judgment rendered; for punitive damages sufficient to deter Defendant and others similarly

situated from like actions in the future; and for such other and further relief as the Court deems

just and proper.

                                           COUNT VI
                          Violation of the Missouri Human Rights Act
                                      Disability Retaliation

       95.      Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       96.      Defendants    terminated    Plaintiff   because   Plaintiff   opposed   Defendant’s

discrimination against him based on a disability.

       97.      The termination violated R.S.Mo. § 213.070(2).

       98.      The retaliation occurred because Plaintiff opposed Defendant’s discrimination

based on a disability.

       99.      As a direct and proximate result of Defendant’s conduct as described herein,

Plaintiff suffered lost income, including but not limited to back pay and front pay, lost career

opportunities, including but not limited to opportunities for advancement in status and pay, the

loss of employment benefits, and mental and emotional anguish defined as “garden variety” by

Missouri law.

       100.     The retaliatory acts of Defendant were made with malicious or reckless

indifference to Plaintiff’s protected rights, and/or were outrageous because of their evil motive

and/or reckless indifference to Plaintiff’s rights.



                                                  14

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 16 of 24
                                                                                                      Electronically Filed - Greene - June 23, 2020 - 09:50 AM
       101.    As Defendant’s conduct complained of herein was intentional, willful, malicious,

oppressive, and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and

hereby requests punitive damages against Defendant.

       102.    Pursuant to R.S.Mo. § 213.111(2) of the MHRA, Plaintiff is entitled to and hereby

requests an award of attorney’s fees.

       103.    Plaintiff further requests post judgment interest on any award of damages

calculated at the highest lawful rate.

       WHEREFORE, Basil Fitzpatrick prays for an award of damages against defendant Target

Corporation in an amount determined to be fair and reasonable; for an award of attorney’s fees;

for an award of post-judgment interest at the highest lawful rate on any judgment rendered; for

punitive damages sufficient to deter Defendant and others similarly situated from like actions in

the future; and for such other and further relief as the Court deems just and proper.

                                          COUNT VII
                         Violation of the Missouri Human Rights Act
                     Discriminatory and Hostile Work Environment - Age

       104.    Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       105.    Plaintiff was subjected to a discriminatory and hostile work environment based on

his age in the form of Defendant’s preferential treatment of younger employees.

       106.    These actions violate R.S.Mo. § 213.055.

       107.    Plaintiff was treated disparately because of his age.

       108.    A term, condition, or privilege of Plaintiff’s employment was affected by

Defendant’s conduct in that it altered the conditions of Plaintiff’s employment and created an




                                                15

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 17 of 24
                                                                                                    Electronically Filed - Greene - June 23, 2020 - 09:50 AM
abusive working environment because the conduct was severe, pervasive, and subjectively and

objectively unreasonable and offensive.

        109.    A term, condition, or privilege of Plaintiff’s employment was further affected by

Defendant’s conduct in that Plaintiff was denied promotions, pay increases, and advancement

that instead passed to other younger employees.

        110.    As a direct and proximate result of Defendant’s conduct as described herein,

Plaintiff suffered lost income, including but not limited to back pay and front pay, lost career

opportunities, including but not limited to opportunities for advancement in status and pay, the

loss of employment benefits, and mental and emotional anguish defined as “garden variety” by

Missouri law.

        111.    The acts of Defendant were made with malicious or reckless indifference to

Plaintiff’s protected rights, and/or outrageous because of their evil motive and/or reckless

indifference to Plaintiff’s rights.

        112.    As Defendant’s conduct complained of herein was intentional, willful, malicious,

oppressive, and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and

hereby requests punitive damages against Defendant.

        113.    Pursuant to R.S.Mo. § 213.111(2) of the MHRA, Plaintiff is entitled to and hereby

requests an award of attorney’s fees.

        114.    Plaintiff further requests post judgment interest on any award of damages

calculated at the highest lawful rate.

        WHEREFORE, Basil Fitzpatrick prays for an award of damages against defendant Target

Corporation in an amount determined to be fair and reasonable; for an award of attorney’s fees;

for an award of post-judgment interest at the highest lawful rate on any judgment rendered; for



                                               16

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 18 of 24
                                                                                                         Electronically Filed - Greene - June 23, 2020 - 09:50 AM
punitive damages sufficient to deter Defendant and others similarly situated from like actions in

the future; and for such other and further relief as the Court deems just and proper.

                                           COUNT VIII
                           Violation of the Missouri Human Rights Act
                                         Retaliation – Age

        115.    Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

        116.    Defendant     terminated       Plaintiff   because   Plaintiff   opposed   Defendant’s

discrimination against him based on his age.

        117.    The termination violated § 213.070(2), R.S.Mo.

        118.    The retaliation occurred because Plaintiff opposed Defendant’s discrimination

based on his age.

        119.    As a direct and proximate result of Defendant’s conduct as described herein,

Plaintiff suffered lost income, including but not limited to back pay and front pay, lost career

opportunities, including but not limited to opportunities for advancement in status and pay, the

loss of employment benefits, and mental and emotional anguish defined as “garden variety” by

Missouri law.

        120.    The retaliatory acts of Defendant were made with malicious or reckless

indifference to Plaintiff’s protected rights, and/or outrageous because of their evil motive and/or

reckless indifference to Plaintiff’s rights.

        121.    As Defendant’s conduct complained of herein was intentional, willful, malicious,

oppressive, and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and

hereby requests punitive damages against Defendant.




                                                     17

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 19 of 24
                                                                                                       Electronically Filed - Greene - June 23, 2020 - 09:50 AM
       122.    Pursuant to R.S.Mo. § 213.111(2) of the MHRA, Plaintiff is entitled to and hereby

requests an award of attorney’s fees.

       123.    Plaintiff further requests post judgment interest on any award of damages

calculated at the highest lawful rate.

       WHEREFORE, Basil Fitzpatrick prays for an award of damages against defendant Target

Corporation in an amount determined to be fair and reasonable; for an award of attorney’s fees;

for an award of post-judgment interest at the highest lawful rate on any judgment rendered; for

punitive damages sufficient to deter Defendant and others similarly situated from like actions in

the future; and for such other and further relief as the Court deems just and proper.


                                           COUNT IX
                          Violation of the Missouri Human Rights Act
                                       R.S.Mo. 213.070(1)

       124.    Plaintiff hereby restates, reincorporates, and realleges all preceding paragraphs as

though fully restated herein in haec verba.

       125.    Defendant and its employees, through their actions and comments as described

above, aided, abetted, and compelled violations of the Missouri Human Rights Act.

       126.    As such, Defendant violated R.S.Mo. § 213.070(1).

       127.    Plaintiff’s disability and age were factors compelling Defendant, and its

employees, to aid, abet, and compel acts that violated the Missouri Human Rights Act.

       128.    A term, condition, or privilege of Plaintiff’s employment was affected by the

foregoing as described above.

       129.    As a direct and proximate result of the acts described above, Plaintiff suffered lost

income, including but not limited to back pay and front pay, lost career opportunities, including




                                                18

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 20 of 24
                                                                                                    Electronically Filed - Greene - June 23, 2020 - 09:50 AM
but not limited to opportunities for advancement in status and pay, the loss of employment

benefits, and mental and emotional anguish defined as “garden variety” by Missouri law.

        130.    The acts of Defendant were made with malicious or reckless indifference to

Plaintiff’s protected rights, and/or outrageous because of their evil motive and/or reckless

indifference to Plaintiff’s rights.

        131.    As Defendant’s conduct complained of herein was intentional, willful, malicious,

oppressive, and in reckless disregard of Plaintiff’s rights, Plaintiff is entitled to recover and

hereby requests punitive damages against Defendant.

        132.    Pursuant to R.S.Mo. § 213.111(2) of the MHRA, Plaintiff is entitled to and hereby

requests an award of attorney’s fees. Plaintiff further requests post judgment interest on any

award of damages calculated at the highest lawful rate.

        WHEREFORE, Basil Fitzpatrick prays for an award of damages against defendant Target

Corporation in an amount determined to be fair and reasonable; for an award of attorney’s fees;

for an award of post-judgment interest at the highest lawful rate on any judgment rendered; for

punitive damages sufficient to deter Defendant and others similarly situated from like actions in

the future; and for such other and further relief as the Court deems just and proper.




                                                19

        Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 21 of 24
                                                                         Electronically Filed - Greene - June 23, 2020 - 09:50 AM
                                   HALL ANSLEY, P.C.


                                   By:    /s/ Adam P. Pihana
                                          ADAM P. PIHANA
                                          apihana@hallansley.com
                                          Missouri Bar Number 59540
                                          TIMOTHY A. RICKER
                                          tricker@hallansley.com
                                          Missouri Bar Number 62050

HALL ANSLEY, P.C.
3275 E. Ridgeview
Springfield, MO 65804
Telephone: 417/890-8700
Facsimile: 417/890-8855
Attorneys for Plaintiff




                                     20

      Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 22 of 24
                                                                     Electronically Filed - Greene - June 23, 2020 - 09:50 AM
                                                      2031-CC00741




                                           EXHIBIT A




Case 6:20-cv-03232-SRB Document 1-1 Filed 07/29/20 Page 23 of 24
             IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

Judge or Division:                                              Case Number: 2031-CC00741
JASON R BROWN
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
BASIL FITZPATRICK                                               ADAM PEKELO PIHANA
                                                                3275 E RIDGEVIEW
                                                          vs.   SPRINGFIELD, MO 65804
Defendant/Respondent:                                           Court Address:
TARGET CORPORATION                                              JUDICIAL COURTS FACILITY
Nature of Suit:                                                 1010 N BOONVILLE AVE
CC Employmnt Discrmntn 213.111                                  SPRINGFIELD, MO 65802                                       (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: TARGET CORPORATION
                            Alias:
 RA: CT CORPORATION SYSTEM
 120 S CENTRAL AVE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                 06/24/2020                                  /S/ THOMAS R. BARR BY CR
      GREENE COUNTY
                                                     Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-1339
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 6:20-cv-03232-SRB Document 1-1 Filed  07/29/20      Page 24 of 24
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
